Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
The closest prior art of record, namely, 
Zhu et al. (US 20200272322 AI ) discloses a method and terminal for determining, by a terminal, a frequently used touch area on a first side of the terminal in response to a first gesture input by a user on a first interface may include: calculating, by the terminal, a tangent value of an angle between an x-axis or a y-axis of a coordinate axis and a line between a start point and an end point of a sliding track of the first gesture in response to the first gesture input by the user on the first interface and when the tangent value is in a value interval corresponding to the first side of the terminal, and a preset proportion of points on the sliding track of the first gesture are close to the first side of the terminal, determining, by the terminal, the frequently used touch area on the first side. The terminal may determine, by determining a value interval of the tangent value of the angle between the x-axis or the y-axis of the coordinate axis and the line between the start point of the sliding track of the first gesture and the end point of the sliding track of the first gesture, and distribution of points on the sliding track of the first gesture, whether the user operates the mobile phone with the left hand or the right hand. This can avoid a problem of relatively high costs due to addition of an extra hardware device. The determining by a terminal, a frequently used touch area on a first side of the terminal in response to a first gesture input by a user on a first interface includes: determining, by the terminal, coordinates of a start point and an end point of a sliding track of the first gesture in response to the first gesture input by the user on the first interface: searching, by the terminal, for a first sliding track in the left-hand track model and the right-hand track model, where distribution of coordinates of a start point and an end point of the first sliding track on the terminal interface matches the coordinates of the start point and the end point of the slidng track of the first gesture, the left-hand track model includes coordinates of at least one left hand sliding track, and the right-hand track model includes coordinates of at least one right-hand sliding track; and when finding the first sliding track in the first-side track model, determining, by the terminal, the frequently used touch area on the first side of the terminal, where the first-side track model is the left-hand track model or the right-hand track model.
Dowd et al. (US 20110148894 A1) discloses a tablet device 461 running software for generating graphical content, for example executing a graphic design application such as Adobe Illustrator or a photo processing application such as Adobe Photoshop. In this example embodiment, a graphic design application executing on the tablet device 461 is configured to automatically generate parallel trace lines 473 on a display provided by the touchscreen 467, in response to recognizing multitouch input via the ruler 100. As shown schematically in FIG. 4, the trace lines 473 are parallel to but naturally spaced from the straight edges 247 of the ruler 100. Note that the longitudinal spacing between the primary touchpoint elements 113 serves not only to uniquely identify the ruler 100. but also facilitates accurate detection of the linear orientation of the ruler 100 on the touchscreen 467. This promotes accurate rendering of the trace lines 473 parallel to the straight edges 247 of the ruler 100. The user can then draw a line coincident with one of the trace lines 473 by touching and sliding a finger or pen/stylus on the touchscreen 467 adjacent the selected trace line 473.
However, the closest prior art of record does not disclose "determining a tangent line that is tangent to the constraint path through a closest point on the constraint path to a start point of the drawing input: projecting an end point of the drawing input as a constrained end point on a parallel line that is parallel to the tangent line and through the start point of the drawing input; and rendering a stroke interval of the drawing input between the start point and the constrained end point* (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
Dependent claims 2-9 are allowable as they depend from an allowable base independent claim 1.
Independent claims 10 and 16 are citing the same or similar subject matter and are also allowed.
Dependent claims 11-15 are allowable as they depend from an allowable base independent claim 10.
Dependent claims 17-20 are allowable as they depend from an allowable base independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and. to avoid processing delays, should preferably accompany the issue fee Such submissions should be clearly labeled ‘Comments on Statement of Reasons for Allowance'.

/THOMAS J LETT/          Primary Examiner, Art Unit 2677